DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    	The information disclosure statement (IDS) submitted on 10/12/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
3.    Applicant has not provided an explanation of relevance of cited document(s) discussed below.
a.    Reference JP 2015-176442 is a general background reference(s) covering an information processing device, when the device condition changes, generates supply power information representing combinations of values of supply voltage and supply current constituting power sup-pliable to a peripheral device and notifies the information to the peripheral device. When a combination of supply voltage and supply current requested by the peripheral device is included in the combinations, the information processing device supplies power to the peripheral device with the supply voltage and supply current requested by the peripheral device.         
b.    Reference US 2015/0264208 is a general background reference(s) covering there is provided a printing apparatus that is capable of supplying power to an external device, comprising a printing unit, a power supply unit configured to supply power to the external device, and a reception unit configured to receive a print instruction, wherein in a case where the reception unit receives the print instruction, the power supply unit reduces power supplied to the external device, and wherein after the power supply unit reduces the power supplied to the external device, the printing unit executes printing based on the print instruction to be related.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a printing unit” in claims 1, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see Specification, paragraph 0119). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Reasons for Allowance
6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, and 16, the prior art of record, Shimamura et al. (US 2018/0285038) teaches a printing device (A multi-function peripheral (MFP), Figures 1-2) comprising: a printing unit configured to perform printing (Image forming device 16 under control of the CPU 12 and print an image on the sheet in an inkjet printing; paragraph 18, Figure 2); an interface (USB interface 19, Figure 2); and a controller (CPU 12, Figure 2) configured to perform: in a case that a print job is received while electric power is being supplied to an external device from the interface (Notebook PC 33 may operate by the power from the power source 33A while the battery is being charged by the power delivered from the MFP 1; paragraph 20, Figure 2), determining whether a first condition or a second condition is met (CPU 12 determines whether the power is being delivered to an external device through the USB interface 19. The CPU 12 may not deliver the power through the USB interface 19; paragraph 26, Figure 3), the print job being for commanding the printing unit to execute printing (MFP 1 is not delivering power to any external device through the USB interface 19 (S13: NO), the CPU 12 conducts the print job D1 in S43; paragraph 27, Figure 5), the second condition being different from the first condition (In S13, if the MFP 1 is delivering power to an external device through the USB interface 19, in S15; paragraph 28, Figure 3).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, executing printing based on the print job while limiting a level of the electric power being supplied to the external device from the interface in a case that the controller determines that the first condition is met; and holding the print job without limiting a level of the electric power supplied to the external device from the interface in a case that the controller determines that the second condition is met.

Regarding claims 2-14, 17-20, the instant claims are dependent on allowable claims and are thus allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kobayashi et al. (US 2005/0200703) discloses the camera menu and the print menu are available as the setup menus first if the voltage level of the power source batteries is below a lower limit necessary for carrying out the printing process.
	Shimamura et al. (US 2018/0285038) discloses a power-consuming device configured to be driven by power delivered from the power source, and a controller configured to control the image processing device to process the image data based on a job, wherein the controller is configured to: determine whether the job is received; in response to a determination that the job is received, determine whether total power exceeds deliverable power being maximum power distributable from the power source, the total power being a sum of job executable power being power required to execute the job and delivering power being delivered to the external device; in response to a determination that the total power exceeds the deliverable power, reduce driving power to be delivered to the power-consuming device based on relevance of the power-consuming device to the job; and execute the job with the driving power being reduced.
	Tsongas et al. (US 2014/0240736) discloses the system determines that the image forming device is not in a power saving mode, the system may release the user's directed image forming operation and notify the user that the user's directed image forming operation is being executed in the selected image forming device, e.g., the user's document is being/has been printed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675